Case 1:21-cv-00433-JPW Document 11-1 Filed 03/10/21 Page 1 of 15

EXHIBIT A
Case 1:21-cv-00433-JPW Document 11-1 Filed 03/10/21 Page 2 of 15

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

EPSILON ENERGY USA, INC.,

Plaintiff,
Civil Action No.

Vv. Judge
CHESAPEAKE APPALACHIA, LLC,

Defendant.

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION
OF DOCUMENTS DIRECTED TO DEFENDANT

Plaintiff Epsilon Energy USA, Inc. (“Epsilon”), by and through its
undersigned counsel, and in accordance with Rules 26 and 34 of the Federal Rules of
Civil Procedure, hereby submits its First Request for Production of Documents Directed to
Defendant (““Requests’’).

DEFINITIONS

“Defendant,” “You,” or “Your” means Chesapeake Appalachia, LLC, and any of
its present or former employees, officers, members, affiliates, parent companies,
subsidiaries, agents, attorneys, consultants, or other representatives, and all other persons
who are acting at the direction of, or on behalf of, Chesapeake.

1. “Epsilon” or “Plaintiff? means Plaintiff Epsilon Energy USA Inc., and any
of its present or former employees, officers, members, affiliates, parent companies,
subsidiaries, agents, attorneys, consultants, or other representatives, and all other persons

|
Case 1:21-cv-00433-JPW Document 11-1 Filed 03/10/21 Page 3 of 15

who are acting at the direction of, or on behalf of, Epsilon.

2. “Other Non-Operators” means Equinor Onshore Properties, Inc. (f/k/a
Statoil) (“Statoil”) and Chief Oil & Gas LLC (formally, MKR Holdings, LLC) (‘Chief’),
Jamestown Resources, L.L.C. (“Jamestown”), Enerplus Resources (USA) Corporation
(“Enerplus”), Radier 2000 Limited Partnership (“Radler”), Tug Hill Marcellus, LLC (“Tug
Hill”), and Unconventionals Natural Gas, LLC (“Unconventionals”), and any of its present
or former employees, officers, members, affiliates, parent companies, subsidiaries, agents,
attorneys, consultants, or other representatives, and all other persons who are acting at the
direction of, or on behalf of, the Other Non-Operators.

3, “Model JOA” means the Model Form Operating Agreement attached as
Schedule 7.1.2 of the February 1, 2010 Farmout Agreement between You and Epsilon.

A, “Executed Operating Agreement(s)” means any joint operating agreement
executed between You and Epsilon (and potential third parties) since February 1, 2010
titled “A.A.P.L, Form 610-1989 Model Form Operating Agreement”.

5. “Koromlan 107HC Well Proposal” means the well proposal described by
You in Your letter to Epsilon dated January 19, 2021.

6. “Craige S 3LHC Well Proposal” means the well proposal described by
Epsilon in its letter to You dated December 22, 2020.

7, “Epsilon Proposals” means Epsilon’s proposed wells known as Craige N

1LH, Craige N 1UUHC, Craige N 4UHC, and Craige § 3LHC.

 
Case 1:21-cv-00433-JPW Document 11-1 Filed 03/10/21 Page 4 of 15

8. “Marcellus Formation” means the prospective areas for natural gas
production where shale is present at least 5,000 feet below ground surface and the parties
are actively engaged in oil and gas development. For purposes of these Requests, this term
is limited to Pennsylvania.

9, “Person” or “Persons” means all natural and jurisdictional persons, and
includes any individual, association, corporation, partnership, joint venture, or any other
business or legal entity, as well as any governmental or quasi-governmental branch,
department, bureau, or agency.

10. “Document” or “Documents” means any documents or information within
the scope of Rule 34 of the Federal Rules of Civil Procedure, including without limitation,
all forms or repositories of information whether tangible or other electronic or digital form.
The term “Document” or “Documents” also includes originals and all non-identical copies.

11. “Communication” means any oral or written exchange of information,
thoughts, or ideas, between or among persons or entities, by any process.

12, “And” and “or” include the conjunctive and disjunctive, as necessary to
make each Request for Production inclusive rather than exclusive.

13. The singular of any word shall include the plural, and visa versa, and the
masculine shall include the feminine, and visa versa, as is necessary to make each Request
for Production inclusive rather than exclusive.

14. “Relating to” or “relate to” means referring to, reflecting, or pertaining to in

 
Case 1:21-cv-00433-JPW Document 11-1 Filed 03/10/21 Page 5 of 15

any manner, directly or indirectly, or in any other way supporting, negating, affecting, or
otherwise connected to the matter addressed.
INSTRUCTIONS

i. If You cannot answer any Request in full and have exercised thorough
diligence in attempting to secure the information requested, then You should so state.
You should also: (i) answer the Request to the extent possible, (ii) explain why You
cannot answer the remainder, (iii) state the nature of information and knowledge that
You can furnish, and (iv) provide supplemental responses when You obtain more
information.

2. All Documents produced in response to these Requests should: (i) be
produced in whole, notwithstanding the fact that portions thereof may contain information
not requested, (ii) include interim and draft copies as well as final editions of a Document,
and (iii) include all additions or copies of a Document which are not identical to the original
or other produced copy of the Document (whether due to handwritten notations, or
revisions, or otherwise).

3. If You refuse to answer in whole or in part any Request or if you object or
refuse to provide any Document requested below for any reason, Your objection must
clearly specify the reason for Your objection and identify all Documents You refuse to

provide.

 
Case 1:21-cv-00433-JPW Document 11-1 Filed 03/10/21 Page 6 of 15

4, If any responsive Document has been destroyed or is otherwise no longer in
Your possession, custody, or control, please: (i) identify the Document; (ii) state the reason
the Document is no longer in Your possession, custody, or control; and (iii) identify the
Person responsible for its destruction, loss, or transfer or responsible for any other action
which caused the Document to cease and to be in Your possession, custody, or control.

5. If You assert any privilege with respect to any information, Communication,
or Document responsive to a Request, then provide a privilege log containing the following
as to each such information, Communication, or Document:

a. The place, date, and manner of recording or otherwise preparing the
Decument;

b. The name and title of the sender, and the name and tile of recipient of the
Document;

c. Asummary of the contents of the Document;

d. The identity of each Person (other than stenographic or clerical assistants)
participating in the preparation of the Document;

e. The identity of each Person to whom the content of the Document has
heretofore been communicated by copy, exhibition, sketch, reading, or
substantial summarization, the date of that Communication, and the
employer and title of such Person at the time of said Communication.

f. A statement of the basis on which privilege is claimed; and

g. The identity and title, if any, of the Person providing to You the information
requested in subsections (a)-(f) above.

6. When You respond to a Request by referring to Documents, produce those

Documents and identify them by either (a) listing the subject matter, date, author,
Case 1:21-cv-00433-JPW Document 11-1 Filed 03/10/21 Page 7 of 15

addressee, and any Person shown as being copied on the Documents, or (b) listing any
control, production, or “Bates” numbers that the Documents bear.

7. If You are not producing any Documents responsive to a Request, your
response should make it clear that you are not producing any Documents responsive to that
Request and clearly state the reason why Documents are not being produced.

8, Your responses to this discovery pleading shall be supplemented as required
by the Federal Rules of Civil Procedure.

9, To the extent not otherwise specified or reasonably determinable, these

Requests seek documents and information from February 1, 2016 to the present.
Case 1:21-cv-00433-JPW Document 11-1 Filed 03/10/21 Page 8 of 15

REQUESTS FOR PRODUCTION
REQUEST NO. 1: Produce all internal Documents and Communications relating

to the creation, planning, and development of the Koromlan 107HC Well Proposal.

RESPONSE:

REQUEST NO, 2: Produce all Documents and Communications between You
and third parties or third Persons relating to the Koromlan 107HC Well Proposal.

RESPONSE:

REQUEST NO. 3: Produce all Documents and Communications relating to Your
analysis or the viability of the Koromlan 107HC Well Proposal, including all maps,
surveys, drilling plans, engineering opinions, alternative proposals, expenses, budgets, and
forecasts.

RESPONSE:

REQUEST NO. 4: Produce all Documents and Communications that refer to or
discuss the issues in Epsilon’s February 9, 2021 letter to You, attached as Exhibit 1,
regarding the Koromlan 107HC Well Proposal, including Your reference to or discussion

of such issues before receipt of Epsilon’s letter.

RESPONSE:

 
Case 1:21-cv-00433-JPW Document 11-1 Filed 03/10/21 Page 9 of 15

REQUEST NO. 5: Produce all Documents and Communications related to Your
election not to participate in the Craige S 3LHC Well Proposal.

RESPONSE:

REQUEST NO. 6: Produce all Documents and Communications with the Other
Non-Operators referring to Epsilon or the Epsilon Proposals between November 1, 2020
and the present.

RESPONSE:

REQUEST NO. 7: Produce all Documents and Communications referring to
Epsilon or the Epsilon Proposals between November 1, 2020 and the present.

RESPONSE:

REQUEST NO. 8: Produce all Documents and Communications that reflect or
refer to Your understanding, interpretation, or application of Article V.B of the Model
JOA.

RESPONSE;

 
Case 1:21-cv-00433-JPW Document 11-1 Filed 03/10/21 Page 10 of 15

REQUEST NO. 9: Produce all Documents and Communications that reflect or

refer to Your understanding, interpretation, or application of Article V.D.5 of the Model

 

JOA.

RESPONSE:

REQUEST NO. 10: Produce all Documents and Communications that reflect or
refer to Your understanding, interpretation, or application of Article VILB of the Model
JOA.

RESPONSE:

REQUEST NO. 11: Produce all Documents and Communications that reflect,
refer to, support, or challenge Your position that You may prevent or limit Epsilon from
operating or drilling new wells under the Executed Operating Agreements.

RESPONSE:

REQUEST NO. 12: Produce all Documents and Communications that refer to or
discuss the added language “to Rework, Sidetrack, Deepen, Recomplete, or Plug Back” in
Article VI.B.2.a of the Model JOA.

RESPONSE:
Case 1:21-cv-00433-JPW Document 11-1 Filed 03/10/21 Page 11 of 15

REQUEST NO. 13: Produce all Documents and Communications that reflect
Your understanding, interpretation, or application of Article XVI of the Model JOA.

RESPONSE:

REQUEST NO, 14: Produce all Documents and Communications relating to
instances or events where a Person other than Chesapeake operated under an Executed
Operating Agreement in the Marcellus Formation from January 1, 2010 to present.

RESPONSE;

REQUEST NO. 15: Produce all Documents and Communications relating to any
Person besides Chesapeake who was designated as the “Operator” under an Executed
Operating Agreement where Chesapeake was the designated Operator in the Marcellus
Formation from January |, 2010 to present.

RESPONSE:

REQUEST NO. 16: Produce all Documents and Communications referring to You
allowing, permitting, authorizing, or supporting a third Person operating under an Executed
Operating Agreement in the Marcellus Formation from January 1, 2010 to present.

RESPONSE:

10

 
Case 1:21-cv-00433-JPW Document 11-1 Filed 03/10/21 Page 12 of 15

REQUEST NO. 17: Produce all Documents and Communications relating to new
wells that were proposed or drilled under the Model JOA without 100% participation or
consent in the Marcellus Formation from January 1, 2010 to present.

RESPONSE:

REQUEST NO. 18: Produce all Documents and Communications relating to new
wells that were proposed or drilled under an Executed Operating Agreement without 100%
participation or consent in the Marcellus Formation from January 1, 2010 to present.

RESPONSE:

REQUEST NO. 19: Produce all Documents and Communications that reflect,
refer to, support, or challenge Your statement in Your letter to Epsilon, dated January 19,
2021, attached as Exhibit 2, that: “Article VI.2.a ... does not apply to new wells and
will not govern this election, nor is it applicable to this proposal.”

RESPONSE:

REQUEST NO. 20: Produce all Documents and Communications that reflect,
refer to, support, or challenge Your statement in Your letter to Epsilon, dated January 19,

2021, attached as Exhibit 2, that: “Chesapeake maintains the right to operate the

11
Case 1:21-cv-00433-JPW Document 11-1 Filed 03/10/21 Page 13 of 15

referenced pad site and associated wells, and does not grant approval or authority to
Epsilon, or anyone else, to operate from referenced pad.”

RESPONSE;

REQUEST NO. 21: Produce all Documents and Communications that reflect,
refer to, support, or challenge Your position that You may prevent or limit Epsilon from
operating or drilling new wells after You entered into the Settlement Agreement and
release on October 8, 2018.

RESPONSE:

Dated: March __, 2021 Respectfully submitted,

/s/ Gregory J. Krock
Gregory J. Krock

Pa. L.D. No. 78308
Elizabeth M. Thomas
Pa, LD. No. 322002

MCGUIREWOODS LLP
Tower Two-Sixty

260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222-3142
(412) 667-6000 (Telephone)
(412) 667-6050 (Facsimile)
gkrock@mcguirewoods.com
ethomas(@mecguirewoods.com

 

Jonathan T. Blank
Pro Hae Vice Request Forthcoming
MCGUIREWOODS LLP

12
Case 1:21-cv-00433-JPW Document 11-1 Filed 03/10/21 Page 14 of 15

652 Peter Jefferson Parkway
Suite 350

Charlottesville, VA 22911
(434) 977-2500 (Telephone)
(434) 980-2222 (Facsimile)
iblank@mcguirewoods.com

13

 
Case 1:21-cv-00433-JPW Document 11-1 Filed 03/10/21 Page 15 of 15

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing

document has been served on served upon the following by mail and electronic mail,

this [ ] day of March 2021:

Chesapeake Appalachia, LLC
c/o The Corporation Company
1833 8. Morgan Road
Okiahoma City, OK 73128

/s/_ Gregory J. Krock
Gregory J. Krock

 

14

 
